DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 

Election/Restrictions
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Allowable Subject Matter
Claims 4, 6, 12 and 15-20 are canceled.
Claims 1-3, 5, 7-11 and 13-14 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s claims submitted on 12/01/2021 have been fully considered. The amendments for independent Claims 1 and 8 have overcome prior art of record. 

The cited prior art of record, Bourjot et al. (U.S. Pub. No. 2019/0341448 Al; hereinafter Bourjot), Leobandung et al. (US 20190273143 A1; hereinafter “Leobandung”) have been found to be the closest prior art.
In re Claims 1 and 8, Bourjot discloses a method of forming a semiconductor device (figs. 1-8; i.e., the first embodiment), the method comprising:
forming a first channel region 112a (the lowest Si channel layer 112; hereinafter “CH1”) over a substrate 100 (fig. 3; ¶ 0017-0020);
forming a second channel region 112 (the middle Si channel layer 112; hereinafter “CH2”) over the first channel region CH1;
forming a source or drain (S/D) trench having a S/D trench region (figs. 1-6; the trench formed between adjacent nanosheet stack 110 wherein the S/D epitaxy structure 180 is grown; hereinafter “SD_TRN”) and a bottom trench region (figs. 1-6; region below the S/D epitaxy structure 180; hereinafter “TRN_Bottom”);
forming a liner 140 within the bottom trench region (“TRN_Bottom”) (fig. 5; ¶ 0022);
wherein the liner 140 comprises a first liner element (e.g., bottom horizontal portion of 140; hereinafter “Liner_bottom”) on a bottom surface of the bottom trench region;
wherein the liner 140 further comprises a second liner element (e.g., vertical portion of 140; hereinafter “Liner_sidewall”) on sidewalls of the bottom trench region;
forming a merged source or drain (S/D) region 180 (fig. 7; ¶ 0024) within the S/D trench region (“SD_TRN”) and adjacent to the first channel region CH1 and the second channel region CH2, wherein the merged S/D region 180 comprises a top surface, sidewalls, and a bottom surface;
communicatively coupling the merged S/D region 180 to the first channel region CH1 and the second channel region CH2; and
forming a wrap-around S/D contact 1000 (fig. 7; ¶ 0024) such that a portion of the wrap-around S/D contact 1000 is between the bottom surface of the merged S/D region 180 and the liner 140.



	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claims 1, and 8 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893